Citation Nr: 1516948	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  10-22 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right hip moderate degenerative changes.

2.  Entitlement to a rating in excess of 10 percent for osteochondroma of the distal right femur.

3.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to service connection for numbness in all limbs, fingers and toes.

6.  Entitlement to service connection for a bilateral elbow disorder.

7.  Entitlement to service connection for a right thigh disorder.


8.  Entitlement to service connection for pain in the colon area.

9.  Entitlement to service connection for varicose veins, claimed as vein pain and broken veins in the back of the legs and feet, to include as due to service-connected left knee chondromalacia and right distal femur osteochondroma.

10.  Entitlement to service connection for a hernia as secondary to service-connected irregular right leaf of diaphragm.

11.  Entitlement to service connection for a left foot disorder, to include as secondary to service-connected left knee chondromalacia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from October 1982 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2008 and April 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the documents in Virtual VA reveals VA treatment records dated through April 2012; such records were considered in the July 2013 statement of the case (SOC) and August 2013 supplemental statement of the case (SSOC).  Further, a review of the documents in the VBMS file reveals a February 2015 Informal Hearing Presentation submitted by the Veteran's representative. The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In a June 2010 substantive appeal, the Veteran asserted that he suffered from tumors or growths on the right side of his body and suggested that such condition was caused by service.  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to a TDIU as well as entitlement to service connection for varicose veins, a hernia and a left foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  For the entire appellate period, the Veteran's right hip moderate degenerative changes has been manifested by complaints of pain, X-ray evidence of arthritis and exostosis, and limitation of hip range of motion, but is not productive of ankylosis, flexion limited to 30 degrees or more, abduction limited beyond 10 degrees, extension limited to five degrees, adduction limited so as to be unable to cross legs, rotation limited so as to be unable to toe-out more than 15 degrees, a flail hip joint or impairment of the femur. 

3.  For the entire appellate period, the Veteran's osteochondroma of the distal right femur manifested as subjective complaints of pain and swelling, X-ray evidence of arthritis, extension that was limited to no more than zero degrees and flexion that was limited to no more than 140 degrees, even in consideration of repetitive motion and did not result in malunion or nonunion of the femur, fracture of the surgical neck with false joint, fracture of the shaft or neck resulting in nonunion either with or without loose motion, a flail hip joint, recurrent subluxation, instability, removal of the semilunar cartilage, a meniscus condition, ankylosis, impairment of the tibia or fibula, or genu recurvatum.

4.  For the entire appellate period, the Veteran's manifested left knee chondromalacia as subjective complaints of pain and swelling, X-ray evidence of arthritis, objective evidence of painful motion, extension that was limited to no more than zero degrees and flexion that was limited to no more than 140 degrees, even in consideration of repetitive motion and did not result in recurrent subluxation, instability, removal of the semilunar cartilage, a meniscus condition, ankylosis, impairment of the tibia or fibula, or genu recurvatum.

5.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosed disability manifested as involving numbness in all limbs, fingers or toes, or persistent or recurrent symptoms of such a disability.

6.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis involving a bilateral elbow disorder, or persistent or recurrent symptoms of such a disability.

7.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis involving a right thigh disorder, or persistent or recurrent symptoms of such a disability.

8.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosed disability manifested as colon pain, or persistent or recurrent symptoms of such a disability.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right hip moderate degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1.-4.14, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5253 (2014).

2.  The criteria for a rating in excess of 10 percent for osteochondroma of the distal right femur have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5015, 5255 (2014).

3.  The criteria for a rating in excess of 10 percent for left knee chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.20, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299, 5003 (2014).

4.  The criteria for service connection for disability manifested as numbness in the limbs, fingers and toes have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 

5.  The criteria for service connection for a bilateral elbow disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 

6.  The criteria for service connection for a right thigh disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 

7.  The criteria for service connection for a disability manifested as pain in the colon area have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).   Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

With respect to the increased rating claims on appeal, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With respect to the propriety of the assigned rating for the service-connected right hip moderate degenerative changes, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).   In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in the April 2010 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regards to the claims for an increased rating for right femur osteochondroma and left knee chondromalacia as well as the claims for service connection for numbness in all limbs, fingers and toes, a bilateral elbow condition, a right thigh condition and colon pain, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in April 2008, sent after to the rating decision issued in December 2007, advised the Veteran of the evidence and information necessary to substantiate his claims for an increased rating as well as his and VA's respective responsibilities in obtaining such evidence and information.    In addition, a May 2009 letter, sent prior to the April 2010 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claims for service connection for numbness in all limbs, fingers and toes, a bilateral elbow condition, a right thigh condition and colon pain.  These letters also advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

To the extent the April 2008 notice was provided after the initial adjudication of the claims for an increased rating for left knee chondromalacia and right distal femur osteochondroma, the Veteran is not shown to be prejudiced by the timing of this notice.  Specifically, the claims were readjudicated in the May 2010 SSOC after the issuance of the April 2008 letter.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

Moreover, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  In addition, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Board notes that the Veteran has reported receiving Social Security Administration (SSA) benefits.  In a November 2012 Income-Net Worth and Employment Statement (VA Form 21-527), the Veteran indicated that he was not receiving disability benefits from the SSA and that he was receiving "Regular Social Security," presumably referring to retirement benefits. There is no other indication that the Veteran receives, or that he had received, SSA disability benefits.   Therefore, it is not necessary to request records from SSA with regards to the instant claims.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that "there must be specific reason to believe [SSA] records may give rise to pertinent information to conclude that they are relevant").

The Veteran was afforded several VA examinations in conjunction with the claims for an increased or higher rating decided herein.  Such VA examinations include those conducted in March 2010 and June 2013 to determine the severity of his right hip moderate degenerative changes, osteochondroma of the distal right femur and left knee chondromalacia.  Neither the Veteran nor his representative has alleged that these VA orthopedic examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected for right hip moderate degenerative changes, osteochondroma of the distal right femur and left knee chondromalacia as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative have alleged that his right hip moderate degenerative changes, osteochondroma of the distal right femur and/or left knee chondromalacia have worsened in severity since the June 2013 VA examination.  Rather, with respect to such claims, they argue that the evidence reveals that these disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for a higher or increased rating and no further examination is necessary.

The duty to assist also provides that VA will afford a claimant a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claims for service connection for numbness in all limbs, fingers and toes, a bilateral elbow disorder, a right thigh disorder and a disability manifested as pain in the colon area.  However, the Board finds that such examinations are not necessary in the instant claims.  Specifically, as will be discussed below, the Veteran does not have a current diagnosis related to disability manifested as numbness in all limbs, fingers and toes, a bilateral elbow disorder, a right thigh disorder and/or disability manifested as pain in the colon area, or any lay or clinical report or documentation of symptoms indicative of a currently manifested as numbness in all limbs, fingers and toes, a bilateral elbow disorder, a right thigh disorder and/or a disability manifested as pain in the colon area.  Moreover, the medical evidence of record is unremarkable for any present complaints, treatment, or diagnoses referable to the claimed disability manifested as numbness in all limbs, fingers and toes, a bilateral elbow disorder, a right thigh disorder and/or a disability manifested as pain in the colon area.  Therefore, as there is no evidence of a current diagnosis or persistent or recurrent symptoms of the claimed disability manifested as numbness in all limbs, fingers and toes, a bilateral elbow disorder, right thigh disorder and/or a disability manifested as pain in the colon area, the Board finds that an examination and opinion are not warranted for these disabilities.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Increased Rating

A.  Pertinent Statutes and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson, supra.

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.   38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  In the absence of limitation of motion, Diagnostic Code 5003 provides for a 10 percent rating with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. A 20 percent rating under Diagnostic Code 5003 requires involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

B.  Right Hip Moderate Degenerative Changes

The generally contends that a higher rating is warranted for his right hip disorder due to extreme swelling when walking.

The Veteran's right hip moderate degenerative changes is rated by analogy under the diagnostic codes for limitation of thigh flexion and traumatic arthritis.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Musculoskeletal hip and thigh disabilities are addressed in the VA rating schedule under Diagnostic Codes 5250 to 5255.  38 C.F.R. § 4.71a.  With respect to the diagnostic codes that do apply given the nature of the disabilities at issue, limitation of extension of the thigh to five degrees warrants a 10 percent rating.   38 C.F.R. § 4.71a, Diagnostic Code 5251.  This is the only assignable rating under Diagnostic Code 5251.  Limitation of flexion of the thigh to 45 degrees, 30 degrees, 20 degrees, and 10 degrees warrants 10, 20, 30, and 40 percent ratings, respectively.   38 C.F.R. § 4.71a, Diagnostic Code 5252. 

Impairment of the thigh is addressed in Diagnostic Code 5253, which provides for 10 percent ratings for limitation of adduction where the claimant cannot cross legs or limitation of rotation where the claimant cannot toe-out more than 15 degrees; a 20 percent rating is warranted when there is limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

Full motion of the hip is to 125 degrees of flexion and 45 degrees of abduction.   38 C.F.R. § 4.71, Plate II.

Flail joint of the hip warrants an 80 percent disability rating.  38 C.F.R § 4.71a, Diagnostic Code 5254.  

Fracture of the shaft or anatomical shaft with nonunion of the femur with loose motion (spiral or oblique fracture) warrants an 80 percent rating.  Fracture of the shaft or anatomical shaft with nonunion with loose motion, weight bearing preserved with aid of brace warrants a 60 percent rating.  Fracture of the surgical neck of the femur with a false joint warrants a 60 percent rating.  Malunion of the femur warrants a 20 percent rating is warranted when the disability results in moderate knee or hip disability; and a 30 percent rating is warranted when the disability results in marked knee or hip disability.  38 C.F.R. § 4.71a, Diagnostic Code 5255.

Following a review of the relevant evidence of record, which includes VA treatment records dated through April 2012, the Veteran's own statements, and the VA examination reports dated in March 2010 and June 2013, the Board concludes that the Veteran is not entitled to a rating in excess of 10 percent for the right hip.

A March 2010 VA examination report reflects the Veteran's complaints of right hip pain that was treated with the use of Ibuprofen.  Other symptoms were reported to include pain, weakness, incoordination and decreased speed of joint motion.  Deformity, giving way, instability, stiffness, episodes of dislocation or subluxation, locking episodes, effusions, symptoms of inflammation, flare-ups of joint disease and incapacitating episodes of arthritis were denied.  He reported that he was able to stand for 15 to 30 minutes and that he was able to walk for one-quarter of a mile.  Physical examination revealed the guarding of movement.  Flexion was found to be from zero degrees to 125 degrees, extension was found to be from zero degrees to 30 degrees and abduction was found to be from zero degrees to 25 degrees, all with objective evidence of pain with active motion.  He was noted to be able to cross his right leg over his left and toe out greater than 15 degrees.  Repetitive motion testing revealed objective evidence of pain without additional limitation of motion.  An accompanying X-ray revealed mild to moderate degenerative change to the right hip.

A June 2013 VA hip Disability Benefits Questionnaire (DBQ) report reflects the Veteran's complaints of constant pain and popping in his right hip and that he treated such symptoms with Ibuprofen.  Physical examination revealed localized tenderness or pain to palpation for the joints/soft tissue of the right hip.  Flexion was found to be to 125 degrees or greater and extension was found to be to five degrees, both with pain at end of range of motion.  Abduction was not lost beyond 10 degrees, adduction was not so limited that the Veteran was not able to cross his legs and rotation was not so limited that he could not toe-out more than 15 degrees.  Repetitive motion testing did not reveal any additional loss of motion.  The examiner noted that there was functional loss due to pain on movement and that degenerative or traumatic arthritis had been documented on imaging studies. Examination was also negative for ankylosis, malunion or nonunion of the femur, flail hip joint, a leg length discrepancy or a total hip joint replacement.

As regards to limitation of flexion, the clinical evidence of record shows that it has been limited to no more than 125 degrees.  VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with criteria under the rating formula.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7; Johnson, 9 Vet. App. 7.  In this regard, the Board recognizes that during his VA examinations, the Veteran reported hip pain and objective evidence of pain was found on range of motion testing but without additional limitation of motion.  He also has denied flare-ups in the March 2010 examination.  Nonetheless, given the extent of right hip motion demonstrated by the Veteran on VA examinations, the overall level of disability demonstrated by the Veteran is not commensurate with a higher rating.

Moreover, to the extent that pain was reported by the Veteran after repetitive motion at his VA examinations, the VA examiners noted that the Veteran did not demonstrate any further loss of motion or function due to such symptoms.  In both March 2010 and June 2013, repetitive motion testing did not reveal any additional limitation of motion in the right hip.  In view of the foregoing, even after taking the factors identified in DeLuca into consideration, the Board finds that a higher rating cannot be granted for the right hip on the basis of limitation of flexion. 

With regards to limitation of abduction, the clinical evidence of record shows that such was not lost beyond 10 degrees.  A March 2010 VA examination report found that abduction was to 25 degrees.  In a June 2013 VA examination report, abduction was found to be not lost beyond 10 degrees.  In addition, he was found to be able to cross his legs and toe-out more than 15 degrees in the June 2013 examination.  As discussed above, VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability or incoordination, to include with repeated use or during flare-ups, in conjunction with criteria under the rating formula.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7; Johnson, 9 Vet. App. 7.  In this regard, the Board recognizes that during his VA examinations, the Veteran reported hip pain and objective evidence of pain was found on range of motion testing but without additional limitation of motion.  Nonetheless, given the extent of right hip motion demonstrated by the Veteran on VA examinations and clinical examination, the overall level of disability demonstrated by the Veteran is not commensurate with a higher rating.

Moreover, to the extent that pain was reported by the Veteran after repetitive motion at his VA examinations, the VA examiners noted that the Veteran did not demonstrate any further loss of motion or function due to such symptoms.  As discussed above, in both March 2010 and June 2013, repetitive motion testing did not reveal any additional limitation of motion in the right hip.  In view of the foregoing, even after taking the factors identified in DeLuca into consideration, the Board finds that a higher rating cannot be granted for the hip on the basis of limitation of abduction. 

The Board also finds that no other diagnostic code provides a basis for any higher rating for the hip.  While separate or higher ratings could arguably be assigned for a leg length discrepancy or a flail hip joint, the June 2013 VA examiner found that the Veteran did not suffer from such conditions and the Veteran has not otherwise endorsed such findings.  In the absence of such findings, evaluating the Veteran's hip under Diagnostic Codes 5254 and 5275 are not appropriate.  See 38 C.F.R. 4.71a.  Further, there is no objective evidence of, and the Veteran has not alleged, suffering from malunion of the femur, a fracture of the surgical neck of the femur, nonunion of the femur or a fracture of the shaft or anatomical neck of the femur.  Consideration of Diagnostic Code 5255 is therefore not warranted for the Veteran's right hip.  Id.  

Moreover, the post-service radiological studies, treatment notes and the VA examination reports simply do not reflect objective findings of ankylosis in the hip, or any suggestion that the Veteran effectively experiences such ankylosis.  In the absence of such findings, evaluating the Veteran's hip under Diagnostic Code 5250 is not appropriate.  Finally, the June 2013 VA examiner found that the Veteran has not undergone a total hip joint replacement   Consideration of Diagnostic Code 5454 is therefore not warranted for the hip.  As such, this disability is not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule.

C.  Osteochondroma of the Distal Right Femur and Left Knee Chondromalacia

The Veteran contends that a higher rating is warranted due to the severity of the pain he experienced in his knees.  In a July 2013 substantive appeal, the Veteran argued that he was entitled to a separate 10 percent rating for right knee chondromalacia.

The Veteran's distal right femur osteochondroma is rated by analogy under the diagnostic codes for benign new growths of the bones and impairment of the femur while his left knee chondromalacia is rated by analogy under the diagnostic codes for an unlisted musculoskeletal disability and degenerative arthritis.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the neurological system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R.          §§ 4.20, 4.27. 

Benign new growths of the bones are to be rated based on limitation of motion of the affected parts.  38 C.F.R. § 4.71a, 5015.  Fracture of the shaft or anatomical shaft with nonunion of the femur with loose motion (spiral or oblique fracture) warrants an 80 percent rating.  Fracture of the shaft or anatomical shaft with nonunion with loose motion, weight bearing preserved with aid of brace warrants a 60 percent rating.  Fracture of the surgical neck of the femur with a false joint warrants a 60 percent rating.  Malunion of the femur warrants a 20 percent rating is warranted when the disability results in moderate knee or hip disability; and a 30 percent rating is warranted when the disability results in marked knee or hip disability.  38 C.F.R. § 4.71a, Diagnostic Code 5255.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a 10 percent rating where flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees and a 30 percent rating is warranted where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees and a 30 percent rating is warranted where extension limited to 20 degrees. For a 40 percent rating, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent rating may be assigned. 

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 2004).

Dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Following a review of the relevant evidence of record, which includes VA treatment records dated through April 2012, the Veteran's own statements, and the VA examination reports dated in March 2010 and June 2013, the Board concludes that the Veteran is not entitled to a rating in excess of 10 percent in either knee.

A March 2010 VA examination report reflects the Veteran's complaints of a lateral protrusion just above the right knee and left knee pain that he treated using Ibuprofen.  Other symptoms were reported to include giving way, instability, stiffness, weakness, incoordination and swelling in the left knee.  Deformity, episodes of dislocation or subluxation, locking episodes, effusions or flare-ups of joint disease in the left knee were denied.  A history of bone neoplasm, osteomyelitis and inflammation were also denied.  

Physical examination revealed a protrusion that was approximately six cm long and five cm wide on the right distal lateral femur which was non-tender.  With regards to the left knee, crepitus and the guarding of movement were found.  Examination was negative for increased heat, redness or varicose veins on the right femur or calf or bumps consistent with Osgood-Schlatter's disease, masses behind the knee, clicks or snaps, instability, a patellar abnormality or a meniscus abnormality in the left knee.  Flexion was found to be from zero degrees to 140 degrees bilaterally and extension was found to be to zero degrees bilaterally, both with objective evidence of pain on active motion.  Repetitive motion testing revealed objective evidence of pain without additional limitations bilaterally.  There was no joint ankylosis in either knee.  Accompanying X-rays revealed an expansile lesion on the lateral aspect of the distal right femur as well as mild degenerative changes to the left knee with the prominence of the tibial spines.  Following a physical examination and a review of the Veteran's claims file, diagnoses of osteochondroma of the distal lateral aspect of the right femur with iliotibial band syndrome and left knee mild degenerative changes were made.

A June 2013 VA DBQ report reflects the Veteran's complaints of constant pain and popping in his right knee.  Other symptoms were reported to include extreme pain and swelling in his left knee so that he was unable to bend it or walk up stairs as well as giving way.  Flare-ups were denied.  Physical examination revealed tenderness or pain to palpation for joint line or soft tissues of either of the knees.  Flexion was found to be to 140 degrees with pain beginning at 90 degrees bilaterally and extension was found to be to zero degrees or any degree of hyperextension bilaterally; it is unclear whether there was objective evidence of painful motion.  The examiner noted that functional loss in the knees was due to pain on movement.  Anterior instability, posterior instability and medial-lateral instability were found to be normal, bilaterally.  There was no history of recurrent patellar subluxation and/or dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, any other tibial and/or fibular impairment, any meniscal conditions or surgical procedures for a meniscal condition or a total knee replacement in either knee.  Examination was also negative for malunion or nonunion of the femur, fracture of the surgical neck with false joint, fracture of the shaft or neck resulting in nonunion either with or without loose motion or a flail hip joint.  Accompanying X-rays revealed mild degenerative changes bilaterally and exostosis arising from the lateral distal femoral diaphysis on the right.  Following a physical examination and a review of the Veteran's claims file, diagnoses of left knee chondromalacia and right distal femur osteochondroma were made.

The Board has first considered whether the Veteran is entitled to a rating in excess of 10 percent based upon limitation of flexion under Diagnostic Code 5260, which provides for a 20 percent rating where flexion is limited to 30 degrees.  However, as the evidence demonstrates that the Veteran's left and right knee flexion is limited to 140 degrees, both at worst, during the appeal period.  Even in consideration of pain, the Board finds that he is not entitled to a rating in excess of 10 percent under Diagnostic Code 5260.  In this regard, the Board has considered whether repetitive motion and/or flare-ups resulted in additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination.   However, as demonstrated at the June 2013 VA examination, the Veteran had pain on right and left knee flexion, but there is no indication that such resulted in additional functional loss, to include a greater loss of flexion.  Additionally, in March 2010, pain with active motion was found in both knees but there is no indication that such resulted in additional functional loss, to include a greater loss of flexion.  The Board also notes that the Veteran denied suffering from flare-ups in March 2010 and June 2013.  Therefore, Board finds that such factors do not result in functional loss more nearly approximating flexion limited to 30 degrees in either knee.  See DeLuca, supra; Mitchell, supra.  Therefore, the Veteran is not entitled to a rating in excess of 10 percent under Diagnostic Code 5260 in either knee.

Pursuant to VAOPGCPREC 9-04, the Board has considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5261 pertinent to limitation of extension of the leg.  As indicated previously, Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to five degrees.  A 10 percent rating requires extension limited to 10 degrees.  However, the evidence fails to show that the Veteran's extension is limited to more than zero degrees at any point during the appeal period, even in consideration of additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups.  In this regards, the Veteran had extension in both knees to zero degrees in the March 2010 and June 2013 VA examinations.  However, as demonstrated at the March 2013 VA examination, the Veteran had may have had pain on motion, but there is no indication that such resulted in additional functional loss, to include a greater loss of extension.  The VA examiners specifically noted that, with three repetitions, there was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination.  As stated above, the Veteran denied suffering from flare-ups in the March 2010 and June 2013 VA examinations.  Therefore, as the evidence fails to show limitation of extension to a compensable degree, even in contemplation of functional loss caused by symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion, the Board finds that the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5261 in either knee.  See DeLuca, supra; Mitchell, supra.

The Board has further considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5257 pertinent to recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  Here, while the Veteran generally alleged left knee instability in the March 2010 VA examination, objective examination did not reveal such instability.  Instability was also not found in either knee in the June 2013 VA examination.  Moreover, Veteran has not alleged, and the objective evidence fails to demonstrate, recurrent subluxation in either knee.   Consequently, he is not entitled to a higher or separate rating under Diagnostic Code 5257 in either knee.

With regard to Diagnostic Code 5258 for dislocated semilunar cartilage, the Board notes that the June 2013 VA examiner found that there was no meniscus condition in either knee.   A higher or separate rating for dislocated semilunar cartilage under Diagnostic Code 5258 is therefore not warranted.

The Board has considered the applicability of other potential diagnostic codes. As the evidence of record fails to demonstrate malunion or nonunion of the femur, fracture of the surgical neck with false joint, fracture of the shaft or neck resulting in nonunion either with or without loose motion, a flail hip joint, ankylosis, removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under 5255, 5256, 5259, 5262, or 5263, respectively, in either knee.

The Board also notes the Veteran's argument that his right knee disability should be properly classified as chondromalacia and that a separate 10 percent rating would be warranted.  However, the Veteran's osteochondroma of the distal right femur is rated under the diagnostic code for benign new growths of the bones, which instructs that such disability is to be rated based on limitation of motion of the affected parts.  Here, such limitation of motion affects the right knee and the above analysis addressed any such functional affects, to include limitation of motion.  The Veteran's argument is therefore without merit.

D.  Other Considerations

The Board has considered whether staged ratings under Hart and Fenderson, supra, are appropriate for the Veteran's service-connected right hip moderate degenerative changes, osteochondroma of the distal right femur and left knee chondromalacia; however, the Board finds that his symptomatology has been stable for each disability throughout the appeal.  Therefore, assigning staged ratings for each such disability is not warranted.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right hip moderate degenerative changes, osteochondroma of the distal right femur and left knee chondromalacia with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each such disability is rated.  The Veteran's various subjective complaints-including but not limited to joint pain and swelling-are contemplated by the rating criteria under which each associated disability is rated.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for each disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted   Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.    However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

III.  Service Connection

The Veteran generally contends that service connection is warranted for numbness in all of his limbs, fingers and toes, a bilateral elbow disorder, a right thigh disorder and colon pain.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  To the extent that the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year, respectively, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   

The service treatment records are negative for complaints, treatments or diagnoses related to any disability manifested by numbness in all of his limbs, fingers and toes, a bilateral elbow disorder and/or colon pain.  Complaints of pain in the distal right thigh were noted in September 1986.  A May 1989 discharge examination found the Veteran's upper extremities, feet and lower extremities to be normal and he denied neuritis, a painful or "trick" elbow or rectal disease in an accompanying Report of Medical History. 

Post-service treatment records were negative for complaints, treatments or diagnoses related to any bilateral elbow disorder, a right thigh disorder and/or colon pain.  In an October 2005 VA treatment note, the Veteran reported numbness twice a month in his fingers, toes and mouth and a diagnosis of "numbness-unsure etiology" was made.  He also reported numbness in his hands and feet for 20 years in an April 2007 VA treatment note; however, no specific diagnosis related to the claimed numbness is reflected in the records.

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001). 

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of a disability manifested as numbness in all of the limbs, fingers and toes, a bilateral elbow disorder, a right thigh disorder and/or a disability manifested as colon pain.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of disability prior to the Veteran's claims.  Subsequent to service, the competent medical evidence of record has also failed to show that he has ever been diagnosed with a disability manifested as limbs, fingers and toes, a bilateral elbow disorder, a right thigh disorder and/or disability manifested as colon pain.  While the Veteran has generally reported experiencing numbness, such symptoms have not been attributed to a specific disability.
The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of a disability manifested as numbness in all of the limbs, fingers and toes, a bilateral elbow disorder, a right thigh disorder and/or a disability manifested as colon pain for the entire appeal period, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of a disability manifested as numbness in all of the limbs, fingers and toes, bilateral elbow disorder, a right thigh disorder and/or a disability manifested as colon pain.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of disability prior to the Veteran's claims.  

In this regard, the Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, the matter of a medical diagnosis for a disability not capable of lay observation, such as that of issue here, is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994). Specifically, the diagnosis of a disability manifested as numbness in all limbs, fingers and toes, a bilateral elbow disorder, a right thigh disorder and/or a disability manifested as colon pain involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of testing.  In the instant case, there is no suggestion that the Veteran has had any medical training or education.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose a disability manifested as numbness in the numbness in all limbs, fingers and toes, a bilateral elbow disorder, a right thigh disorder and/or a disability manifested as colon pain, the lay assertions in this regard have no probative value.  Jandreau, supra at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §1131.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of disability manifested as numbness in all limbs, fingers and toes, bilateral elbow disorder, a right thigh disorder and/or a disability manifested as colon pain for the entire appeal period, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

For the foregoing reasons, the Board finds that no higher or separate ratings are warranted for the claims of entitlement to a higher or increased rating for right hip moderate degenerative changes, osteochondroma of the distal right femur and left knee chondromalacia.  In addition, the Board finds that service connection is not warranted for a disability manifested as numbness in all limbs, fingers and toes, a bilateral elbow disorder, a right thigh disorder and a disability manifested as colon pain.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, or an award of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra. 


ORDER

An initial rating in excess of 10 percent for right hip moderate degenerative changes is denied.

A rating in excess of 10 percent for osteochondroma of the distal right femur is denied.

A rating in excess of 10 percent for left knee chondromalacia is denied.

Service connection for a disability manifested by numbness in all limbs, fingers and toes is denied.

Service connection for a bilateral elbow disorder is denied.

Service connection for a right thigh disorder is denied.

Service connection for a disability manifested by pain in the colon area is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims of entitlement to a TDIU as well as claims for service connection for varicose veins, a hernia and a left foot disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regards to the Veteran's claim for a TDIU, he has alleged being unable to work as a result of joint and body pain.  A June 2013 VA examiner found that the Veteran's irregular right leaf of the diaphragm, right hip moderate degenerative changes, osteochondroma of the distal right femur and left knee chondromalacia each had no impact on his ability to work.  However, such opinion was not provided with a rationale.  See Nieves-Rodriguez, supra; Stefl, supra.  Further, a June 2013 psychological examiner provided no opinion as to whether the Veteran's adjustment disorder impacted his ability to work.  Finally, while the Veteran has pending claims for service connection for varicose veins, a hernia and a left foot disorder, such have not yet been granted.

Therefore, on remand, the Veteran should be afforded a Social and Industrial Survey so as to obtain a full description of the effects of his service-connected disabilities on his ordinary activities, to include his employability.  38 C.F.R.          § 4.10 (2014); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  The Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator; however, the Board finds that such a survey would be helpful in the adjudication of his TDIU claim.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

Pertaining to the Veteran's service connection claims, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon, supra.  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's claimed varicose veins, hernia and left foot disorder.

With regards to the Veteran's claimed varicose veins, he generally asserts that such conditions were the result of his service-connected left knee chondromalacia and/or right distal femur osteochondroma.  A March 2010 VA examiner determined that there was no evidence of a leg condition, including left or right vein pain in the back of the legs, found on examination.  However, the Veteran had been diagnosed with varicose veins shortly before the appellate period, to include in October 2005.  See McClain, supra; see also Romanowsky, supra.  In light of this deficiency, it is unlikely that this opinion would survive judicial scrutiny.  An opinion as to the nature and etiology of the claimed varicose veins should be obtained on remand.

Similarly, with regards to the Veteran's hernia, he has alleged that such was caused or aggravated by his service-connected irregular right leaf of diaphragm.  A large right posterolateral diaphragmatic hernia was noted in October 2005 and an impression of a hiatal hernia was made following a May 2007 VA upper endoscopy.  The Veteran has not yet been afforded a VA examination to determine the nature and etiology of his claimed hernia.  On remand, such an opinion should be obtained. 

With regards to the left foot disorder, the Veteran has alleged that such was the result of running in jump boots during service.  In the alternative, he has alleged that such condition was caused or aggravated by his service-connected left knee chondromalacia.  A March 2010 VA examiner diagnosed a variety of left foot disorders, including plantar fasciitis and hammertoe deformities, and opined that he was unable to determine whether the Veteran's knee condition was the cause of his foot condition.  No further explanation was given as to why such an opinion could not be provided.  Further, this opinion did not address direct service connection or whether the claimed disorder was aggravated by the service-connected left knee chondromalacia.  As such, this opinion is unlikely to survive judicial scrutiny and an opinion as to the nature and etiology of the claimed left foot disorder should be obtained.

In a May 2011 VA treatment note, the Veteran reported that he had received VA Vocational Rehabilitation services.  However, no Vocational Rehabilitation records are contained in the record.  As such, on remand, any existing VA Vocational Rehabilitation file should be obtained for consideration in the Veteran's appeal.

Finally, due to the length of time which will elapse on remand, updated VA treatment records dated from April 2012 to the present that are not already associated with the record should be obtained for consideration in the Veteran's appeals.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from April 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Obtain the Veteran's VA Vocational Rehabilitation folder.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Return the claims file, to include a copy of this remand, to the March 2010 VA examiner for an additional addendum opinion.  If the examiner who drafted the March 2010 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The examiner is asked to furnish an opinion with respect to the following questions:

a)  Identify all diagnoses related to the veins.  If the examiner determines that the Veteran does not meet the diagnostic criteria for a diagnosis of varicose veins, he or she should reconcile such findings with the diagnosis of varicose veins in an October 2005 VA treatment note.

b)  For each currently diagnosed vein disorder, to include varicose veins, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any such disorder is related to the Veteran's military service.

c)  For each currently diagnosed vein disorder, to include varicose veins, the examiner should offer an opinion as to whether such was caused OR aggravated by the Veteran's service-connected left knee chondromalacia and/or right distal femur osteochondroma.

In offering any opinion, the examiner should consider the full record, to include the Veteran's lay statements regarding the onset of his vein disorder, as well as the medical records.  A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of his claimed hernia. The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following question:

With respect to the diagnosed hiatal hernia, was such disability caused OR aggravated by the Veteran's service-connected irregular right leaf of diaphragm?  The examiner should specifically address the significance, if any, of the October 2005 finding of a posterolateral diaphragmatic hernia.

In offering any opinion, the examiner should consider the full record, to include the Veteran's lay statements regarding the onset of his hiatal hernia, as well as the medical records.  A complete rationale should be given for each opinion expressed. In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

5.  Return the claims file, to include a copy of this remand, to the March 2010 VA examiner for an additional addendum opinion.  If the examiner who drafted the March 2010 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The examiner is asked to furnish an opinion with respect to the following questions:

a)  For each currently diagnosed left foot disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any such disorder is related to the Veteran's military service, to include any physical training performed while wearing jump boots.

b)  For each currently diagnosed left foot disorder, the examiner should offer an opinion as to whether such was caused OR aggravated by the Veteran's service-connected left knee chondromalacia.

In offering any opinion, the examiner should consider the full record, to include the Veteran's lay statements regarding the onset of his left foot disorder, as well as the medical records.  A complete rationale should be given for each opinion expressed. In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

6.  After completing the above development and obtaining any outstanding records, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his ordinary activities, to include his employability.  The record contents must be made available for review.  The VA Social and Industrial surveyor is requested to describe the Veteran's employment history. 

In this regard, the surveyor should provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

The rationale for any opinion offered should be provided.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


